Citation Nr: 0000681	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  84-30 839	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to service connection for bilateral 
pneumothoraces, chronic obstructive pulmonary disease, 
bronchitis and pleurisy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel
INTRODUCTION

The veteran served on active duty from February 1952 to 
November 1953.  By rating action dated in September 1982, the 
Department of Veterans Affairs (VA) denied entitlement to 
service connection for bilateral pneumothorax, chronic 
obstructive pulmonary disease, bronchitis and pleurisy.  The 
veteran appealed from that decision.  In April 1987, the 
Board of Veterans' Appeals (Board) affirmed the decision.  In 
July 1998, the veteran's representative submitted a request 
for reconsideration of the prior Board decision.  In January 
1999, reconsideration of the decision was ordered by the 
Board and the case was referred to an expanded 
reconsideration section of the Board.  In June 1999, the 
Board obtained an opinion regarding the veteran's claim from 
a VA medical expert.  In July 1999, the opinion of the VA 
medical expert was forwarded to the veteran's representative 
for review and comment.  The representative responded in 
September 1999.  The case is now before the Board for 
appellate consideration.  This decision by the 
reconsideration section replaces the Board decision of April 
1987.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office to the extent possible.  

2.  Bilateral pneumothoraces, chronic obstructive pulmonary 
disease, bronchitis and pleurisy were not demonstrated either 
during the veteran's active military service or for many 
years following his release from active duty.  

3.  It is reasonably probable that the veteran's bilateral 
pneumothorax, bronchitis and pleurisy are related to his 
service connected pulmonary tuberculosis.  

4.  The evidence does not establish that the veteran's 
chronic obstructive pulmonary disease was caused by or is 
related to his service connected pulmonary tuberculosis.  

CONCLUSIONS OF LAW

1.  Service connection for bilateral pneumothoraces, 
bronchitis and pleurisy is in order as it is reasonably 
probable that they are proximately due to or the result of a 
service connected disease or disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.310(a) (1999).  

2.  The veteran's chronic obstructive pulmonary disease is 
not proximately due to or the result of a service-connected 
disease or disability.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.310(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); effective on and after September 1, 1989.  That 
is, the Board finds that he has presented claims which are 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed to the extent possible.  
In this regard, it appears that the only available service 
medical record is the report of the veteran's physical 
examination for separation from service.  Accordingly, the 
Board will base its decision on the evidence of record.  

I.  Background

The veteran's service medical records reflect that, when he 
was examined for separation from service in November 1953, 
clinical evaluation of his lungs and chest was reported to be 
normal.  

The veteran's initial claim for VA disability benefits was 
submitted in June 1957.  He referred to pulmonary 
tuberculosis.  

The veteran was hospitalized by the VA from June to October 
1957.  He complained that for two months prior to admission 
he had had chills and fever.  In the previous two weeks, he 
had an aching pain, occasionally pleuritic in character, in 
the left shoulder.  He smoked one pack of cigarettes per day, 
and he had done so for the previous 9 or 10 years.  As a 
child, he had had "pneumonia fever."  A chest X-ray study 
showed fibrocalcific changes in the right lung field, 
suggestive of a healed primary complex with a large calcified 
right hilar node, left upper lung field infiltrate with areas 
of probable cavitation and a probable small pneumothorax on 
the left.  Probable pulmonary tuberculosis of the left lung 
was initially diagnosed.  Tests were positive for acid-fast 
bacilli.  At discharge, the diagnosis was pulmonary 
tuberculosis, moderately advanced, active 4 to 6 months 
(changing an earlier diagnosis that the condition was only 
minimally active).  

When the veteran was examined by the VA in May 1958, he 
complained that he would cough up blood and had shortness of 
breath.  The respiratory evaluation was essentially negative.  
A chest X-ray showed that there had been clearing of the 
infiltration in the left upper lobe but otherwise no change.  
Tuberculosis, pulmonary, minimal, inactive (zero months) was 
diagnosed.  

When the veteran was examined by the VA in January 1959, his 
pulmonary tuberculosis was still noted to be minimal and 
inactive.  

When the veteran was examined by the VA in April 1968, he 
complained of having had lower posterior chest wall 
discomfort, shortness of breath and almost daily blood-
streaked sputum since having had an automobile accident in 
November 1967.  Several small calcified nodes were present in 
both hilar regions; several small fibrocalcific nodules were 
noted in the right lung and a few linear strands in the left.  
The diagnosis was tuberculosis, reinfection type, minimal.  
The etiology of the blood-streaked sputum was undetermined, 
except that it could have had its origin from pigmented 
gingiva of the mandibles.  

The veteran was hospitalized at the Mercy Hospital in October 
1969 with cough, fever and a pleural type pain in the chest.  
Bronchitis and pleurisy were noted as diagnoses; a final 
diagnosis of acute pleuropneumonia was also rendered.  

In a September 1972 letter, the veteran's private physician, 
Albert S. Palatchi, M.D., indicated that the veteran had been 
a heavy smoker for many years and had had frequent bouts of 
pneumonia in the past.  Chest examination was essentially 
negative but an X-ray study showed hilar calcification.  
Findings during a January 1972 hospitalization were 
compatible with chronic bronchitis.  That condition was 
considered due to tobacco smoking.  

An April 1973 VA X-ray report reflects hydropneumothorax on 
the left and some changes of chronic obstructive pulmonary 
disease.  

The veteran was hospitalized at Mercy Hospital in April 1973.  
It was noted that, prior to admission, he had had chest pain 
and then had pleurisy.  He had reportedly quit smoking 
several months earlier.  He was diagnosed with a spontaneous 
pneumothorax and a left closed tube thoracotomy was performed 
with prompt expansion of the lung.  

In a June 1973 statement, John C. Gillen, M.D., reported 
diagnoses of chronic low grade recurrent bronchitis, 
emphysematous blebs and recent spontaneous pneumothorax.  

A June 1976 pulmonary function data sheet from Fort Hamilton-
Hughes Memorial Hospital contains a notation that the veteran 
was not smoking at that time, but had smoked two packs per 
day for 20 years.  

A November 1979 chest X-ray study from the Butler County 
Chest Clinic reveals increased retrosternal clear space and 
hyperlucency of the lung fields bilaterally, consistent with 
chronic obstructive lung disease.  There was bilateral 
minimal apical pleural thickening.  Bilateral hilar 
granulomatous calcifications and left superior hilar and 
paratracheal calcified nodes were also noted.  

The veteran was hospitalized at the Mercy Hospital from March 
to April 1980 following several days in March 1980, at 
Bethesda Hospital for hemoptysis and a small apical right 
pneumothorax.  (During the first hospitalization he had a 
negative tuberculin skin test but had been treated with 
topical steroids for a strong tuberculin skin test reaction).  
On admission to the hospital, he was diagnosed with a 
spontaneous right pneumothorax, probably secondary to bullous 
emphysema.  He also had hemoptysis, possibly related to 
bullous emphysema, broncholithiasis and bronchitis.  At 
discharge, the pneumothorax had resolved.  

A July 1982 VA chest X-ray study showed prominent calcific 
nodes in the right peribronchial region as well as a smaller 
bullae in the right apex.  

In a July 1982 statement, Kenneth L. Wehr, M.D., indicated 
that the veteran had bilateral apical bullous emphysema and 
recurrent pneumothoraces on the right and one on the left.  
In an October 1982 letter, Dr. Wehr indicated that the 
veteran had stable but inactive pulmonary tuberculosis with 
positive tuberculin reactive tests.  

During the course of a hearing before a member of the Board 
sitting at the regional office in May 1983, the veteran 
related that he had had pneumonia on several occasions from 
1952 until he had been diagnosed as having tuberculosis.  He 
believed that he had never gotten over his tuberculosis.  He 
stated that his tuberculosis was arrested but his lung 
condition remained the same.  

The veteran was examined by the VA in July 1983.  It was 
concluded that the veteran had had tuberculosis infection 
with pulmonary disease, probably inactive from 1978 or 1980, 
status post several courses of combined chemotherapy.  The 
examiner stated that there was a "direct relationship" 
between the prolonged tuberculosis history and the 
pneumothoraces of 1973 and 1980, the pleurisy of 1969 and 
bronchitis.  The examiner further stated that the veteran's 
bronchitis was also related to his smoking history and his 
pneumothoraces were possibly related to a bullous emphysema.  

The veteran was hospitalized at the Bethesda Hospital in 
April 1984 with viral pleurisy and chronic bronchitis.  

When the veteran was examined by the VA in May 1986, a 
history of a bilateral lung collapse was noted.  Pulmonary 
tuberculosis and asthma were also noted.  

The veteran was hospitalized in July 1986 at the Deaconess 
Hospital with a spontaneous pneumothorax and chronic 
bronchial asthma.  In an August 1986 statement, David I. 
Bernstein, M.D., indicated that there were no further 
sequelae from that pneumothorax.  

The veteran testified at a hearing at the regional office in 
November 1991 before a hearing officer.  He contended that he 
had been treated for essentially the same respiratory 
disorders for about 28 years.  

In a January 1998 statement, Dr. Wehr noted that the 
veteran's tuberculosis had been inactive.  He stated, 
however, that the veteran's multiple recurrent pneumothoraces 
and pleurisy were almost assuredly related to that illness 
since in the past the veteran "was not a heavy cigarette 
smoker."  Dr. Wehr further concluded that the veteran's 
concurrent bronchitis and pulmonary emphysema were probably 
related to tuberculosis.  

In March 1999 the Board referred the veteran's records for 
review by a VA medical expert and opinions regarding whether 
any current respiratory disability of the veteran was related 
to the veteran's tuberculosis or any residuals of 
tuberculosis.  

In June 1999 the VA medical expert reviewed the medical 
history of the veteran as set forth in the claims file in 
considerable detail.  She noted that it was not common to see 
emphysema as a sequela of tuberculosis (TB).  She related 
that the pleurisy appeared to be associated with the 
pneumothorax.  She further indicated that it was also not 
clear that his pleurisy and pneumothorax had an association 
with his tuberculosis.  She noted that the most common 
etiologies of pneumothoraces were 
subpleural blebs, emphysema, active tuberculosis, and 
pneumonia.  The medical expert stated, in summary, that it 
was possible that there was a direct relationship between 
tuberculosis and some of his respiratory symptoms but it was 
highly unlikely.  Specifically, it was possible that his 
pneumothoraces were residuals of TB, although that usually 
occurred with active TB, and there were other causes, 
including emphysema and congenital abnormalities.   It was 
not clear to her that his TB aggravated any of his current 
respiratory disabilities or that his TB infections had much 
impact on his subsequent symptoms or findings.  She went on 
to note that the veteran had a 25-50 pack-year smoking 
history and a pulmonary function test in 1977 was consistent 
with a diagnosis of asthma, which explained many of his 
respiratory symptoms.  She specifically found that there was 
no evidence of bronchiectasis, which could be a sequelae of 
TB and could cause symptoms similar to chronic bronchitis.  

In September 1999, the veteran's representative submitted a 
September 1999 statement from Craig Bash, M.D.  Dr. Bash 
indicated that he had reviewed the medical record and claims 
file for the veteran and that he agreed with several 
physicians that the veteran had cavitary fibrotic calcific 
granulomatous tuberculosis in the 1950's.  He stated he also 
agreed with the linkage of the veteran's cavitary fibrotic 
calcific 1957 lung disease and his subsequent pneumothoraces 
and pleurisy as documented by Dr. Wehr and the VA examiner in 
1983.  He stated that the veteran was at high risk of 
developing the secondary complications of tuberculosis due to 
the damage that his lungs sustained during the active phase 
of tuberculosis with or without his smoking history.  He 
indicated that the veteran's pneumothoraces were an expected 
complication of his lung disease.  He stated he agreed with 
the VA medical expert and the VA examiner in 1983 that 
pleurisy and pneumothorax were associated.  He also agreed 
with the VA medical expert that the veteran's emphysema was 
not likely associated with his tuberculosis.  He disagreed 
with the VA medical expert and agreed with the VA medical 
examiner in 1983 concerning the association between 
tuberculosis and bronchitis because the veteran by X-ray had 
damage scarred cavitary lung disease in 1957 and that type of 
lung disease was a setup for recurrent infections.  It was 
Dr. Bash's opinion that the veteran's smoking simply made 
matters worse and likely caused his obstructive lung disease 
and emphysema.  

Dr. Bash stated that, in summary, the scars and cavities from 
the veteran's tuberculosis significantly increased his risk 
for developing future repeated pulmonary infections and 
pneumothoraces which led to more scarring, bronchiectasis and 
pleurisy.  He related that he did not think the veteran's 
emphysema was related directly to his tuberculosis and he 
agreed with the VA medical expert that that disease was most 
likely secondary to the veteran's chronic smoking history.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1110.

Service connection may be granted for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  

In this case, the veteran's physical examination for 
separation from service, which is apparently his only service 
medical record, does not reflect any complaint or finding 
regarding any of the respiratory conditions for which service 
connection is currently claimed.  Those disorders were 
initially medically demonstrated many years following the 
veteran's separation from military service.  The veteran has 
not contended otherwise.  Rather, he has maintained that the 
respiratory disorders are residual to his service connected 
pulmonary tuberculosis.  

The record reflects that a VA examiner who had examined the 
veteran in July 1983 expressed an opinion that there was a 
"direct relationship" between the veteran's prolonged 
tuberculosis history and his pneumothoraces of 1973 and 1980, 
the pleurisy of 1969 and bronchitis.  

In June 1999 the VA medical expert indicated that it was 
possible that the veteran's pleurisy and pneumothoraces were 
related to the tuberculosis although she doubted it.  In his 
September 1999 statement, Dr. Bash indicated that the 
pneumothoraces, bronchitis and pleurisy were all related to 
the veteran's service-connected tuberculosis, and presented a 
plausible chronology for the progression and explanation for 
the relationship between them.  However, he agreed with the 
VA medical expert that the veteran's chronic obstructive 
pulmonary disease resulted from his cigarette smoking and was 
not related to the tuberculosis.  

In view of the opinions expressed by Dr. Wehr, and the VA 
medical examiner in 1983, together with the recent opinions 
by the VA medical expert and Dr. Bash, the Board believes 
that the evidence regarding the veteran's claims for service 
connection for bilateral pneumothorax, bronchitis and 
pleurisy is in equipoise and that service connection should 
therefore be established for those disorders as secondary to 
the veteran's service connected tuberculosis residuals.  The 
opinions which consider the probability of such a 
relationship do vary somewhat as to the likelihood of that 
etiology, as opposed to other, alternative causes.  While the 
Board may be doing a disservice to these lengthy and finely 
reasoned medical opinions, it appears that the likelihood 
could best be summarized as ranging from possible to highly 
probable; thus rather closely fitting the concept of relative 
equipoise as set out in Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  That is, there is an approximate balance of positive 
and negative evidence regarding the merits of the material 
issue.  Under the controlling statute, in such a situation 
the question must be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.310(a).  

With regard to the claim for chronic obstructive pulmonary 
disease, the 1983 opinion did not discuss such a possibility.  
Dr. Wehr found an association between pulmonary emphysema and 
tuberculosis but gave no analysis.  Furthermore, Dr. Bash and 
the VA medical expert agreed that that condition was not 
likely associated with pulmonary tuberculosis.  Dr. Bash 
expressed an opinion that the veteran's chronic obstructive 
pulmonary disease had likely been caused by his smoking.  In 
short, the recent and detailed medical opinions of record 
indicate that there is no relationship between the veteran's 
chronic obstructive pulmonary disease and his service 
connected pulmonary tuberculosis.  The Board can only 
conclude that the evidence is not so evenly balanced that 
there is doubt as to any material issue on that question.  As 
such, it is insufficient to establish service connection for 
chronic obstructive pulmonary disease as secondary to the 
veteran's service connected pulmonary tuberculosis. 


ORDER

Entitlement to service connection for bilateral 
pneumothoraces, bronchitis and pleurisy is established.  The 
appeal is granted to this extent.  

Entitlement to service connection for chronic obstructive 
pulmonary disease is not established.  To this extent, the 
appeal is denied.  


			
	BRUCE KANNEE	DEREK R. BROWN
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	RICHARD F. WILLIAMS
Member, Board of Veterans' Appeals


			
	      S. L. KENNEDY			    RENÉE M. PELLETIER
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals

		
ROBERT D. PHILIPP
Member, Board of Veterans' Appeals






 

